Exhibit 10.1
SEPARATION AGREEMENT
AND
GENERAL RELEASE
TO: Andrew S. Rosemore
This Separation Agreement and General Release (the “Agreement”) is executed on
the dates given on the signature pages by and between PMC Commercial Trust, a
Texas Real Estate Investment Trust, (“PMC” or the “Company”) and Andrew S.
Rosemore (“Executive,” “you” or “I”).
RECITALS
WHEREAS, Executive is currently employed by PMC as its Executive Vice President
and Chief Operating Officer; and
WHEREAS, PMC and Executive are parties to that certain Executive Employment
Contract dated June 25, 2007 (the “Employment Agreement”); and
WHEREAS, effective October 15, 2008, the parties agree that Executive’s
employment as an officer and employee of PMC and all of its subsidiaries,
affiliates and related entities shall be separated; and
WHEREAS, the parties agree to provide each other with a general release of
claims as contained herein.
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
I. Separation of Employment
A. PMC and Executive hereby agree that Executive’s employment with PMC as an
officer and employee shall be separated as of October 15, 2008 (the “Separation
Date”) and that neither shall thereafter have any liabilities, rights, duties or
obligations to the other party under or in connection with Executive’s
employment with the Company, except as provided in this Agreement, the
Consulting Agreement dated October 15, 2008 between Executive and PMC (the
“Consulting Agreement”), PMC’s 2005 Equity Incentive Plan and any agreements
executed pursuant thereto.
B. PMC and Executive hereby waive any rights to prior notification of
termination of Executive’s employment, including any notice requirements
required by the Employment Agreement.

      /s/ asr    EXECUTIVE'S INITIALS 

 

Page 1



--------------------------------------------------------------------------------



 



         

C. Executive understands and agrees that, effective on the Separation Date, his
employment as an officer and employee of PMC and all of its subsidiaries,
affiliates and related entities shall terminate. Executive shall resign his
position on the Board of Trust Managers.
II. Special Compensation, Benefits and Consideration
In consideration for Executive’s release of claims, as well as his other
promises contained herein, PMC agrees to provide Executive with the following
benefits:

  •  
Six (6) months and one (1) day after the Effective Date of this Agreement (as
defined in Section IV(K) below), PMC agrees to pay to Executive or his estate,
as appropriate, the gross amount of $1,388,000, payable in one lump sum payment,
subject to applicable taxes and lawful deductions. The parties agree that the
timing for the delay in commencing payment of this amount is intended to satisfy
the requirements of Section 409A(2)(B)(i) of the Internal Revenue Code of 1986,
as amended (the “Code”).

  •  
PMC agrees to provide certain medical and reimbursement payments to Executive as
provided below. PMC’s obligation to provide such benefits shall cease upon the
earlier of: (i) Executive’s breach of his obligations under of Section 6 of the
Consulting Agreement; (ii) Executive’s 66th birthday; (iii) the date Executive
obtains health and dental insurance coverage through subsequent employment or
work; or (iv) the date the Company elects to no longer provide health and/or
dental coverage for its executives or reimbursement for such coverage (in any
form, including a stipend or compensatory salary increase) (each the “Benefit
Termination Date”). PMC shall have no obligation to provide any compensation to
Executive with regard to benefits terminated under this provision on the Benefit
Termination Date.

  A.  
Medical Plan Coverage. Beginning November 1, 2008, PMC shall use commercially
reasonable efforts to cause PMC’s group health and dental plan (the “Medical
Plan”) to permit Executive to continue to participate in the Medical Plan during
any period he is a Consultant with PMC by paying the full cost of coverage under
the plan, provided, however, that this requirement shall not apply if such
participation would be classified as the provision of “nonqualified deferred
compensation” under Section 409A of the Code. Effective on the date Executive
ceases to be eligible to participate in the Medical Plan as a participant,
Executive shall, to the extent permitted under the Consolidated Omnibus Budget
Reconciliation Act of 1986 and, to the extent applicable, Texas law, elect to
receive continuation coverage under the Medical Plan’s terms for Executive and
his dependents (the “Continuation Benefits”).

  B.  
Initial Medical Reimbursement. During the period between November 1, 2008 and
April 30, 2010, PMC shall reimburse Executive for any medical premium expenses
he incurs to purchase group health and dental coverage under the Medical Plan,
including any Continuation Benefits, provided, however, that PMC may, with the
consent of its insurance company, elect to pay such amount directly to the
insurance company.

      /s/ asr    EXECUTIVE'S INITIALS 

 

Page 2



--------------------------------------------------------------------------------



 



         

  C.  
Additional Medical Reimbursement. During (i) the period between May 1, 2010 and
December 31, 2010, (ii) the period between January 1, 2011 and December 31,
2011, and (iii) the period between January 1, 2012 and November 30, 2012, PMC
shall pay to Executive a monthly payment in an amount equal to 150% of the
subsidy provided by PMC to its executives who receive group health and dental
coverage under the Medical Plan (determined as of January 1st of each applicable
calendar year). Payments under this provision shall be subject to the following
limitations: (i) the payment amount for any calendar year will not be increased
or decreased to reflect the amount actually reimbursed in a prior or subsequent
calendar year, and (ii) all payments under this paragraph will be paid to
Executive on the first day of the applicable calendar month.

Executive understands and agrees that the compensation and benefits recited in
this Section II constitute the full compensation and benefits from PMC to
Executive, and that other than any compensation that he is entitled to be paid
pursuant to the Consulting Agreement, no other payments or benefits are due to
Executive for any reason or pursuant to any agreement, including the Employment
Agreement. Executive’s stock options and restricted shares, if any, shall be
governed by the terms and conditions of the applicable plans governing such
stock options and restricted shares.
III. Mutual General Release
A. In return for the consideration referenced in this Agreement, I, Andrew S.
Rosemore, agree to the following:
I agree, on behalf of myself and all of my heirs or personal representatives, to
release PMC, its parent companies, subsidiaries, all affiliates of each,
predecessors and successors, and all of its present or former officers,
directors, members, managers, representatives, employees, agents, attorneys,
employee benefit programs, and the trustees, administrators, fiduciaries and
insurers of such programs (collectively the “Company Released Parties”), from
any and all claims for relief of any kind, whether known to me or unknown, which
in any way arise out of or relate to my employment at PMC or any of the Company
Released Parties, the separation of my employment at PMC or any of the Company
Released Parties, any agreements between PMC or any of the Company Released
Parties and me, including without limitation the Employment Agreement, or
concerning any set of facts or events occurring at any time up to the Effective
Date of this Agreement, including, but not limited to, any and all claims of
wrongful discharge, discrimination or retaliation of any kind, and any
contractual, tort or other common law claims. This release and waiver includes
all such claims, whether for breach of contract, quasi-contract, implied
contract, quantum meruit, unjust enrichment, compensation, deferred
compensation, equity interest, any tort claims, any and all claims under any
applicable federal laws, including, but not limited to, the Age Discrimination
in Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, 42 U.S.C. § 1981, the Americans with
Disabilities Act, as amended, the Equal Pay Act, as amended, the Worker
Adjustment and Retraining Notification Act, the Employee Retirement Income
Security Act of 1974, as amended, the Family and Medical Leave Act, as amended,
the Fair Labor Standards Act, as amended, the Sarbanes-Oxley Act, or under any
applicable state or local laws or ordinances or any other legal restrictions on
PMC’s rights, including without limitation, the Texas Commission on Human Rights
Act and Section 451 of the Texas Labor Code. However, I recognize and understand
that this release does not prohibit me from filing an administrative charge with
any governmental agency. I further recognize and understand that even if I file
a charge with an administrative agency or one is filed on my behalf, I will be
entitled to no damages relating to any event which occurred prior to the
Effective Date of this Agreement.

      /s/ asr    EXECUTIVE'S INITIALS 

 

Page 3



--------------------------------------------------------------------------------



 



         

B. I further agree not to file a suit of any kind against PMC or any of the
Company Released Parties relating to my employment at PMC or any of the Company
Released Parties, the separation thereof, any agreements between PMC or any of
the Company Released Parties and me, including without limitation the Employment
Agreement, or any set of facts or events occurring up to the Effective Date of
this Agreement, or to participate voluntarily in any claim brought by any other
party against PMC or any of the Company Released Parties. Even if a court rules
that I may file a lawsuit against PMC or any of the Company Released Parties
arising from my employment at PMC or any of the Company Released Parties, the
separation thereof, any agreements between PMC or any of the Company Released
Parties and me, including without limitation the Employment Agreement, or based
on any other set of facts or events occurring prior to the Effective Date of
this Agreement, I agree not to accept any money damages or any other relief in
connection with any such lawsuit. I understand that this Agreement and General
Release effectively waives any right I might have to sue PMC or any of the
Company Released Parties for any claim arising out of my employment at PMC or
any of the Company Released Parties, the separation of my employment, any
agreements between PMC or the Company Released Parties and me, including without
limitation the Employment Agreement, or based on any other set of facts or
events occurring prior to the Effective Date of this Agreement. In the event
that PMC fails to make the lump sum payment within five (5) days of the date due
as required by Section II of this Agreement, the release contained in
Section III (A) and (B) shall be void and have no force or effect.
Notwithstanding the foregoing, this release does not waive my rights to
(i) enforce this Agreement, (ii) COBRA benefits under the Company’s standard
benefit programs applicable to me, (iii) my vested 401(k) or pension monies,
(iv) my final paycheck, or (v) reimbursement of any outstanding business expense
amounts (in accordance with PMC’s existing reimbursement policies).
C. In return for the Executive’s covenants and agreements contained in this
Agreement, PMC agrees to the following:
Except as set forth in the last paragraph of this Section, PMC agrees, on behalf
of itself and all of its parent companies, subsidiaries, affiliates,
predecessors, successors, shareholders and investors, and all of their present
or former officers, directors, agents, managers, employees, attorneys, and
shareholders to release Executive and all of his spouse, heirs, assigns and
personal representatives (collectively the “Executive Released Parties”), from
any and all claims for relief of any kind, whether known to it or unknown, which
in any way arise out of or relate to Executive’s employment at PMC or any of the
Company Released Parties, the separation of Executive’s employment at PMC or any
of the Company Released Parties, any agreements between PMC or any of the
Company Released Parties and Executive, including without limitation the
Employment Agreement, or concerning any set of facts or events occurring at any
time up to the Effective Date of this Agreement,

      /s/ asr    EXECUTIVE'S INITIALS 

 

Page 4



--------------------------------------------------------------------------------



 



         

Except as set forth in the last paragraph of this Section, PMC further agrees
not to file a suit of any kind against Executive or any of the Executive
Released Parties relating to Executive’s employment at PMC or any of the Company
Released Parties, the separation thereof, any agreements between PMC or any of
the Company Released Parties and Executive, including without limitation the
Employment Agreement, or any set of facts or events occurring up to the
Effective Date of this Agreement, or to participate voluntarily in any claim
brought by any other party against Executive or any of the Executive Released
Parties. Even if a court rules that PMC may file a lawsuit against Executive or
any of the Executive Released Parties arising from Executive’s employment at PMC
or any of the Executive Released Parties, the separation thereof, any agreements
between PMC or any of the Company Released Parties and Executive, including
without limitation the Employment Agreement, or based on any other set of facts
or events occurring prior to the Effective Date of this Agreement, PMC agrees
not to accept any money damages or any other relief in connection with any such
lawsuit. PMC understands that this Agreement and General Release effectively
waives any right it might have to sue Executive or any of the Executive Released
Parties for any claim arising out of Executive’s employment at PMC or any of the
Company Released Parties, the separation of that employment, any agreements
between PMC or the Company Released Parties and Executive, including without
limitation the Employment Agreement, or based on any other set of facts or
events occurring prior to the Effective Date of this Agreement.
Notwithstanding the generality of the foregoing, nothing contained herein shall
release Executive or any of the Executive Released Parties from any claim
relating to (i) a breach by Executive of any provision of any agreement that
pursuant to this Agreement survives the execution hereof, (ii) Executive’s
obligations set forth herein, or (iii) Executive’s fraud, willful misconduct or
gross negligence.
IV. Restrictive Covenants and Miscellaneous Provisions
A. While Executive understands that he has had such an obligation since he began
his employment with PMC or any of the Company Released Parties, he confirms that
he shall not disclose any of the trade secrets or other confidential or
proprietary information of PMC or any of the Company Released Parties and shall
not make use of such trade secrets or confidential or proprietary information in
any fashion at any time, including in any future employment, task, work or
business. Confidential or proprietary information shall not include information
that is or becomes generally available to the public other than as a result of
disclosure by the Executive or his representatives that Executive has no reason
to believe was disclosed without authorization. Executive further agrees to
comply with his obligations under the Employment Agreement and/or the common law
that survives the termination of Executive’s employment and/or the Employment
Agreement.

      /s/ asr    EXECUTIVE'S INITIALS 

 

Page 5



--------------------------------------------------------------------------------



 



         

B. Executive understands and agrees that PMC shall have the right to and will
terminate the payments for the continued insurance benefits provided in
Section II above, and/or sue him for breach of this Agreement if he violates the
provisions of Section IV, or otherwise fails to comply with this Agreement.
Executive further acknowledges that but for his agreements to comply with his
obligations described in this Section IV and this Agreement, PMC would not
provide him with the compensation, benefits and other consideration set forth in
Section II and elsewhere in the Agreement.
C. Executive warrants that he has returned to PMC all company property in his
possession, including, but not limited to, originals and all copies of non-Board
related company files, work product, confidential information, proprietary
information, trade secrets or documents containing confidential, proprietary,
and/or trade secret information, computer equipment, computer software, cell
phones, pagers, personal data devices, corporate credit cards, identification
cards, manuals, company documents and company keys. Executive further agrees to
cooperate and work with the Chief Financial Officer to ensure his compliance
with this Section IV(C).
D. Executive understands that the short-term disability, long-term disability
and life insurance coverage provided by PMC, if any, will terminate on the
Separation Date. Executive also understands that PMC will not pay for any
business-related or other charges incurred by him after the Separation Date,
unless such expenses are expressly approved in advance by the Chief Financial
Officer of PMC or provided for in the Consulting Agreement. Executive further
understands that he ceased to accrue vacation time as of the Separation Date.
E. Executive acknowledges and agrees that this Agreement does not constitute an
admission of any kind by PMC, but is simply an accommodation that offers certain
extra benefits to which he would not otherwise be entitled in return for his
agreeing to and signing this document.
F. Executive agrees not to voluntarily make the terms and conditions or the
circumstances surrounding this Agreement known to anyone other than an attorney
and/or tax consultant from whom he receives counseling, or, if he is married, to
his spouse, or except as otherwise required by law. Executive acknowledges that
any such person must agree not to further disclose the terms of this Agreement.
G. PMC agrees not to make any statement that disparages the reputation of
Executive or his services. Executive agrees not to make any statement that
disparages the reputation of PMC, its executives, trust managers or employees,
or its services. Executive agrees that any breach or violation of this
non-disparagement provision shall entitle PMC to terminate the paid insurance
benefits and/or sue him on this Agreement for the immediate recovery of any
damages caused by such breach.
H. The venue for the litigation of any dispute arising out of this Agreement
shall be a court of competent jurisdiction in Dallas County, Texas. If either
party files a lawsuit in state court arising out of this Agreement, the other
party may remove the lawsuit to federal court to the extent jurisdiction exists.
This Agreement shall be governed by the laws of the State of Texas.

      /s/ asr    EXECUTIVE'S INITIALS 

 

Page 6



--------------------------------------------------------------------------------



 



         

I. All payments under this Agreement will be subject to taxes and lawful
deductions, if any.
J. Executive acknowledges that in the course of his employment with the Company,
he has gained knowledge and experience and/or was a witness to events and
circumstances that may arise in the Company’s defense or prosecution of
subsequent proceedings. Executive agrees to cooperate fully with the Company in
the investigation, defense or prosecution of such proceedings, including without
limitation providing truthful testimony and promptly meeting with the Company’s
counsel at reasonable times upon their request. Executive further agrees to
appear upon the Company’s reasonable request as a witness and/or consultant in
defending or prosecuting claims of all kinds, including but not limited to any
litigation, administrative actions or arbitrations, at the Company’s expense,
which shall include payment of Executive’s reasonable attorneys’ fees incurred
as a result of such appearance. To the extent he is required to provide services
pursuant to this Section IV(J), PMC agrees to compensate Executive for his time
incurred, unless such time is incurred providing testimony in a deposition,
hearing, trial or administrative action, either through the applicable payment
provisions contained in the Consulting Agreement or otherwise at a reasonable
rate consistent with the then current market.
K. Executive acknowledges and agrees that he is entering into this Agreement
freely and voluntarily. Executive has carefully read and understands all of the
provisions of this Agreement. Executive understands that this Agreement sets
forth the entire agreement between him and the Company and he represents that no
other statements, promises, or commitments of any kind, written or oral, have
been made to him by the Company, or any of its agents, to cause him to accept
it. Executive acknowledges that he has been advised to consult legal counsel
concerning this Agreement prior to signing the Agreement, and that he has had
sufficient opportunity to do so. Executive acknowledges and understands that the
information contained on Attachment A hereto is being provided to him pursuant
to the Older Workers’ Benefit Protection Act. Executive understands that he may
have up to forty-five (45) days from the date of his receipt of this Agreement
to consider this Agreement. Executive understands that if he signs this
Agreement, he will then have seven (7) days to cancel it if he so chooses.
Executive may cancel this Agreement by delivering a written notice of
cancellation to the Chief Financial Officer, PMC Commercial Trust, 17950 Preston
Road, Suite #600, Dallas, Texas 75252. However, if Executive elects to cancel
this Agreement, he understands that he will not be entitled to any of the
benefits, compensation, or other consideration referenced in this Agreement;
however, Executive’s cancellation of this agreement shall not constitute a
waiver of any provision of the Employment Agreement. Executive understands and
agrees that this Agreement is not effective or enforceable until the seven-day
period expires without revocation. Executive understands that this Agreement
will not become effective until the eighth day after he signs the Agreement
without revocation (the “Effective Date”). Executive understands and agrees that
PMC will have no duty to pay him or provide him with the compensation and
benefits listed in Section II until the Effective Date of this Agreement.

      /s/ asr    EXECUTIVE'S INITIALS 

 

Page 7



--------------------------------------------------------------------------------



 



         

L. PMC agrees that any breach or violation of this Agreement or the Consulting
Agreement by Executive shall not give PMC the right to withhold payment of the
lump sum payment pursuant to the first bullet point of Section II of this
Agreement.
M. To the extent that any party has incurred legal fees or expenses in
connection with the subject matter of this Agreement, each party shall bear the
cost of his or its own legal fees and expenses, except as provided herein. In
the event that either party materially breaches any provision of this Agreement,
the prevailing party in any action to enforce this Agreement shall be entitled
to payment of all reasonable legal fees and expenses incurred in the prosecution
or defense of such an action, including costs of court.
[remainder of page left intentionally blank]

      /s/ asr    EXECUTIVE'S INITIALS 

 

Page 8



--------------------------------------------------------------------------------



 



         

I acknowledge acceptance of this Agreement by my signature below:

        /s/ Andrew S. Rosemore   10/15/08     Andrew S. Rosemore   Date         
   

Agreed to and accepted on behalf of PMC Commercial Trust:

      By:   /s/ Jan F. Salit    
Name:  Jan F. Salit     Title: Executive Vice President     Date: 10/15/08  

      /s/ asr    EXECUTIVE'S INITIALS 

 

Page 9